Title: From Alexander Hamilton to William Short, 29 August 1790
From: Hamilton, Alexander
To: Short, William


Treasury DepartmentAugust 29th. 1790
Sir

You are already apprised of the loan which was commenced in the united Netherlands, by Messrs. Wilhem & Jan Willink and Nicholas & Jacob van Staphorst and Hubbard, with a view on their part to the service of the United States, and that the same has been submitted to our Government for their acceptance. On due consideration of the circumstances of that Loan and the views with which the above Gentlemen have undertaken it, I have determined, in consequence of power vested in me, to accept and ratify the same. I have accordingly authorised and empowered Messrs. Willinks, van Staphorsts and Hubbard to complete and carry the said Loan into full effect.
My present object is to inform you, that I have destined a Million & a half of florins, as soon as that sum shall be received by the above Gentlemen on account of that Loan, as a payment through you to France, and I have given them directions accordingly. It is my wish, that you take the earliest opportunity to inform yourself with certainty, that they are in Cash, from the Loan, to pay your draughts, and that you then proceed to possess yourself of the Funds, and to make this payment. You will no doubt avail the United States of all proper advantages in making the negotiation for the above sum, which the course of Exchange between Paris and Amsterdam will admit. It is probable, that your bills will command a premium that will more than indemnify our Treasury for the charges of the Loan, so far as the amount of this payment to France. It may be proper, on this occasion, that you express the satisfaction which the United States feel in giving an earnest of their sincere desire and intention to discharge their pecuniary obligations to France. Referring you to the Secretary of State for instructions with regard to the timing of the intended payment,
I have the honor to be   very respectfully, Sir.   Your obedt. Servt.
Alexander HamiltonSecretary of the Treasury
William Short EsquireChargé des affaires of the United States

